Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Response after Final office action filed on June 1, 2021 is acknowledged.
3.	Claims 1-13 and 21-22 are pending in this application and allowed in this office action.

Terminal Disclaimers
4.	The terminal disclaimer filed on June 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent Nos. 5503852, 7799344, 7803404, 8420604, 9446001 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Comments
Withdrawn Rejections
5.	Rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6 and 10-11 of US Patent No. 7803404, is hereby withdrawn in view of Applicant’s filing of eTD on June 1, 2021.
6.	Rejection of claims 1-2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 11-12 and 15-18 of US Patent No. 7799344, is hereby withdrawn in view of Applicant’s filing of eTD on June 1, 2021.

8.	Rejection of claims 1 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 8420604, is hereby withdrawn in view of Applicant’s filing of eTD on June 1, 2021.
9.	Rejection of claims 1-2, 6, 13 and 22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 8420604 in view of Steiner et al (US Patent No. 5503852), is hereby withdrawn in view of Applicant’s filing of eTD on June 1, 2021.

REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance: A method for making a microparticle coated with an active agent that is of pharmaceutical use, the method comprising steps (i)-(vi) are both novel and unobvious. The closest art is Rashba-Step et al (US 2006/0260777) in view of Steiner et al (US Patent No. 6444226). Rashba-Step et al teach a method of producing surface-modified microparticles, and a method of using such particles. The active agent may be peptides or proteinaceous compounds…the preformed microparticles are provided in a suspension, the suspension is mixed with oppositely charged polyelectrolyte in solution, the polyelectrolyte monolayer is formed about microparticles through adsorption, the modified microparticles are separated from solution, the modified microparticle is re-suspended, and the next monolayer is formed by repeating the steps (see Fig. 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Claims 1-13 and 21-22, as set forth in the claims filed on June 1, 2021, are allowed.

CONCLUSION
Claims 1-13 and 21-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654